DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 18, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1 15, 24, and 36-37 are amended.
Claims 38 are newly added. 

Response to Arguments
Regarding 103 rejections, in light of the claim amendments, previous rejections are withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 11, 14-15, 18-20, 22, 26-27 and 31-33 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117.
Claims 1, 15 and 26, 
	Goodfellow discloses 
 	A method, comprising: 
	upon a change in connectivity between two devices in a rendering network, storing information representing a cost of connectivity in a data record at a first one of the devices (para 0334- disclose set a down link to infinity in the fabric unit table), 
	 calculating a spanning tree from a candidate set of communication links that interconnect devices of the rendering network according to cost information in the data record (para 0289- reconfiguration is started based on the detection of a topology change.  para 0300-0303- disclose the configuration of paths based on cost), and 
	exchanging information from the first device to another device of the rendering network according to the spanning tree (para 0159- disclose transmitting traffic over switch network, also see para 0318- switching fabric).
Goodfellow discloses a computer readable medium, memory and processor. (Fig. 19 – a switching device which inherently has a memory, a processor and computer-readable media.) 
	Although Goodfellow discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	over an update interval, accumulating network changes at a first device in a rendering network,
	after the update interval, [spanning tree calculation]
	In an analogous art, Gossain discloses 
	after the update interval, [spanning tree calculation]( para 0111- discloses waiting a period after the last change notification [mapped to interval], and then selection a new root. para 0073- the root selection is part of the spanning tree calculation)  
	One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine the update interval of Gossain with the Goodfellow system to produce the predictable result of recalculating the spanning tree after the update interval. One of ordinary skill in the art would be motivated to combine Gossain with Goodfellow to prevent the calculation of the spanning tree prior to the propagation of all change notifications within the network.
	Although Goodfellow/Gossain discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	over an update interval, accumulating network changes at a first device in a rendering network,
	In an analogous art, De Graaff discloses 
	over an update interval, accumulating network changes (para 0177-accumulate changes over an interval),
	One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine the aggregation of changes of De Graaff with the Goodfellow/Gossain system to produce the predictable result of accumulating changes. One of ordinary skill in the art would be motivated to combine De Graaff with Goodfellow/Gossain to reduce tree computations. 
Claims 2 and 27,
	wherein the exchanged information includes cost connectivity (Goodfellow para 0100-DSPF packets include cost information. Para 0056- DSPF packets are exchanged between units). 
Claims 7, 18 and 31,
	wherein the change in connectivity occurs in response to a detection that a communication link between the two devices is lost (Goodfellow para 0178- link down).
Claims 8, 19 and 32,
	wherein the change in connectivity occurs in response to a detection of a change in operating state of a communication link between the two devices (Goodfellow para 0178- state change).
Claims 9, 20 and 33,
	wherein the change in connectivity occurs in response to reception of a data record update, over a communication link, at the first device (Goodfellow para 0138- disclose a topology update in response to a remote change. The reception of the DSPF causes the change of connectivity. Also see Goodfellow para 0143- propagates a network change through the fabric and transmits updated fabric unit table).
Claims 11 and 22,
	wherein the data record contains a matrix of costs for communication links of the rendering network and the spanning tree is calculated from the matrix (Goodfellow para 0100-0101 Table2. DSPF unit packet).
Claim 14,
	wherein the method is performed in parallel by each device that is a member of the rendering network (Goodfellow para 0056-0061 discloses each unit individual determining routes based on SPF and spanning trees)

Claims 3-4 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of D’Amato U.S. Patent Application Publication 2019/0097886.
Claims 3 and 28,
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the spanning tree carries signaling data that identifies media items to be rendered and timing of such rendering.
	In an analogous art, D’Amato discloses 
	wherein the spanning tree carries signaling data that identifies media items to be rendered and timing of such rendering (para 0064-renders media in synchrony, Patent 8,234,395 [from U.S. Patent Application Publication 2007/0038999] are incorporated by reference. Citation is made to the Application publication. Para 0008- discloses time of rendering). 
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the transporting of media of D’Amato with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of transporting rendering media via a spanning tree. A person of ordinary skill in the art would be motivated to combine D’Amato with Goodfellow/Gossain/De Graaff to synchronize rendering utilizing a spanning tree protocol. (D’Amato para 0095) 
Claims 4 and 29,
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the exchanged information is media data to be rendered.
In an analogous art, D’Amato discloses
wherein the exchanged information is media data to be rendered. (para 0095- media is communicated using a spanning tree)
A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the transporting of media of D’Amato with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of transporting rendering media via a spanning tree. A person of ordinary skill in the art would be motivated to combine D’Amato with Goodfellow/Gossain/De Graaff to synchronize rendering utilizing a spanning tree protocol. (D’Amato para 0095)

Claims 5, 16 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Sullivan U.S. Patent Application Publication 2017/0024451.
Claims 5 and 16, 
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the data record is of a conflict-free replicated datatype.
In an analogous art, Sullivan discloses
	wherein the data record is of a conflict-free replicated datatype (para 0030- discloses a CRDT).
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine Sullivan with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of utilizing a conflict-free replicated datatype managing the data records. A person of ordinary skill in the art would be motivated to combine Sullivan with Goodfellow/Gossain/De Graaff to ensure strong eventual consistency and monotonicity. (Sullivan para 0030)

Claim 24, 
	 the data record containing data representing state information of communication links that interconnect devices within a rendering network (Goodfellow para 0334- disclose set a down link to infinity in the fabric unit table), 
	the state information representing communication costs associated with the communication links (Goodfellow para 0100-connection cost, also see Table 2), and 
program instructions that, when executed by the processing device, cause the device to calculate a spanning tree across the communication links according to the communication costs  (Goodfellow para 0159- disclose transmitting traffic over switch network, also see para 0318- switching fabric).
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	a memory to store a data record of a conflict-free replicated data type,
In an analogous art, Sullivan discloses
	a memory to store a data record of a conflict-free replicated data type, (para 0030- discloses a CRDT).
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine Sullivan with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of utilizing a conflict-free replicated datatype managing the data records. A person of ordinary skill in the art would be motivated to combine Sullivan with Goodfellow/Gossain/De Graaff to ensure strong eventual consistency and monotonicity. (Sullivan para 0030)

Claim 25,
	wherein the program instructions further cause the device to exchange data of the rendering network according to a communication link that is a member of the spanning tree (Goodfellow para 0061-0063- generating a spanning tree for the links of the topology to route packets.)

Claims 6, 17 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Kashyap et al. U.S. Patent Application Publication 2015/0200803.
Claims 6, 17 and 30,
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the change in connectivity occurs in response to a detection that a communication link between the two devices is new.
In an analogous art, Kashyap discloses
	wherein the change in connectivity occurs in response to a detection that a communication link between the two devices is new (para 0022- new spanning tree is generated in response to a new link).
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine Kashyap with the system of Goodfellow/De Graaff to produce the predictable result of calculating a spanning tree in response the detection of a new link. A person of ordinary skill in the art would be motivated to combine Kashyap with Goodfellow/Gossain/De Graaff to optimize traffic routing within the network.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Motylinski et al. U.S. Patent Application Publication 2020/0053148.
Claims 10 and 21,
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the data record identifies a time of detection of the change in connectivity (para 0022- disclose including a timestamp with topology updates).
In an analogous art, Motylinski discloses
	wherein the data record identifies a time of detection of the change in connectivity (para 0022- disclose including a timestamp with topology updates).
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the time stamps of Motylinski with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of tracking the time of topology changes. A person of ordinary skill in the art would be motivated to combine Motylinski with Goodfellow/Gossain/De Graaff to ensure the network changes are applied in time-sequence.
Claims 12-13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295  in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Thubert et al. U.S. Patent Application Publication 2020/0259746 in view of Campbell et al. U.S. Patent Application Publication 2010/0211604.
Claims 12 and 23, 
	wherein the data record stores a matrix of communication links within the rendering network and includes for each communication link: (Goodfellow para 0275-disclsoe the storage of a table for the fabric links) and
 the storage of the data record as a bit field. (Goodfellow see para 277-300)
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	a discovery field representing a time at which the respective communication link is determined to be discovered, 
a valid bit field representing a present state of the respective communication link as one of valid or invalid, and 
a time field representing a time of most recent update of data for the respective communication link.
	In an analogous art, Thubert discloses 
	a discovery field representing a time at which the respective communication link is determined to be discovered (para 0071- link availability and associated timestamp), 
	a valid bit field representing a present state of the respective communication link as one of valid or invalid (para 0071-0072- availability).
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the time stamps of Thubert with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of tracking connections states within a topology. A person of ordinary skill in the art would be motivated to combine Thubert with Goodfellow/Gossain/De Graaff to ensure the network changes are applied in time-sequence.
	Although Goodfellow/Gossain/De Graaff/Thubert discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	a time field representing a time of most recent update of data for the respective communication link.
	In an analogous art, Campbell discloses
	a time field representing a time of most recent update of data for the respective communication link (0057-time since last update) 
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the tracking of update timing of Campbell with the system of Goodfellow/Gossain/De Graaff/Thubert to produce the predictable result of recording the last link status update within a topology. A person of ordinary skill in the art would be motivated to combine Campbell with Goodfellow/Gossain/De Graaff/Thubert to ensure the network changes are applied in time-sequence.

Claim 13, 
	Goodfellow discloses
	wherein the data record stores a matrix of communication links within the rendering network and includes for each communication link: (Goodfellow para 0275-disclsoe the storage of a table for the fabric links) and
 the storage of the data record as a bit field. (Goodfellow see para 277-300)
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	a discovery field representing a time at which the respective communication link is determined to be discovered, 
	a fail field representing a time at which the respective communication link determined to have failed, and 
	a time field representing a time of most recent update of data for the respective communication link.
	In an analogous art, Thubert discloses 
	a discovery field representing a time at which the respective communication link is determined to be discovered (para 0071- link availability and associated timestamp),
	a fail field representing a time at which the respective communication link determined to have failed (para 0071- link down and timestamp) 
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the time stamps of Thubert with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of tracking connections states within a topology. A person of ordinary skill in the art would be motivated to combine Thubert with Goodfellow/Gossain/De Graaff to ensure the network changes are applied in time-sequence.
	Although Goodfellow/Gossain/De Graaff/Thubert discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	a time field representing a time of most recent update of data for the respective communication link.
	In an analogous art, Campbell discloses
	a time field representing a time of most recent update of data for the respective communication link (0057-time since last update) 
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the tracking of update timing of Campbell with the system of Goodfellow/Gossain/De Graaff/Thubert to produce the predictable result of recording the last link status update within a topology. A person of ordinary skill in the art would be motivated to combine Campbell with Goodfellow/Gossain/De Graaff/Thubert to ensure the network changes are applied in time-sequence.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Frank et al. U.S. Patent Application Publication 2008/0168182.

Claim 34,
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the update interval is aligned between multiple devices in the rendering network.
	In an analogous art, Frank discloses 
	wherein the update interval is aligned between multiple devices in the rendering network (Frank 0019-update intervals are synchronized)
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the synchronization of Frank with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of synchronizing the update interval of peer devices in the rendering network. A person of ordinary skill in the art would be motivated to combine Frank with Goodfellow/Gossain/De Graaff to prevent propagating concurrent conflicting updates.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295  in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Rekhter U.S. Patent Publication 8,310,957.
Claim 35,
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the spanning tree is calculated as set of the communication links that interconnect all devices of the rendering network at a lowest overall cost.
	In an analogous art, Rekhter discloses 
	wherein the spanning tree is calculated as set of the communication links that interconnect all devices of the rendering network at a lowest overall cost. (Col 3 lines 15- 21- discloses the lowest cost spanning tree) 
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the synchronization of Rekhter with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of synchronizing the update interval of peer devices in the rendering network. A person of ordinary skill in the art would be motivated to combine Rekhter with Goodfellow/Gossain/De Graaff to prevent propagating concurrent conflicting updates.

Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295  in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Jarvis et al. U.S. Patent Application Publication 2014/0093085.
Claim 36, 
Goodfellow discloses	
	 A computer system of a first device in a rendering network, comprising: 
	a plurality of node devices (fig. 1 plurality of units), each comprising at least one processor and at least one memory wherein the memory stores instructions to be executed by the at least one processor. (Fig. 1 – a switching device which inherently has a memory, a processor and computer-readable media.) to perform a method comprising: 
	 upon a change in connectivity among the node devices in the rendering network, 
storing information representing a cost of connectivity in a data record at the device (para 0334- disclose set a down link to infinity in the fabric unit table), the data record storing cost information of each available communication link between each pair of node devices (Goodfellow para 0100-0101 Table2. DSPF unit packet); 
	 calculating a spanning tree from the cost information in the data record, the spanning tree representing a set of the communication links sufficient to traverse each node device in the rendering network(para 0289- reconfiguration is started based on the detection of a topology change.  para 0300-0303- disclose the configuration of paths based on cost) and
	 upon receipt of broadcast information from a transmitting node device of the rendering network,
	transmitting the broadcast information to next node device(s) in the rendering network according to the communication link(s) identified in the spanning tree.
	Although Goodfellow discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	over an update interval, accumulating network changes,
	after the update interval, [spanning tree calculation]
	[calculating reconfiguration] having a lowest overall cost,
	upon receipt of broadcast information from a transmitting node device of the rendering network,
	transmitting the broadcast information to next node device(s) in the rendering network according to the communication link(s) identified in the spanning tree.
	In an analogous art, Gossain discloses 
	after the update interval, [spanning tree calculation]( para 0111- discloses waiting a period after the last change notification [mapped to interval], and then selection a new root. para 0073- the root selection is part of the spanning tree calculation)  
	One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine the update interval of Gossain with the Goodfellow system to produce the predictable result of recalculating the spanning tree after the update interval. One of ordinary skill in the art would be motivated to combine Gossain with Goodfellow to prevent the calculation of the spanning tree prior to the propagation of all change notifications within the network.
	Although Goodfellow/Gossain discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	over an update interval, accumulating network changes,
	[calculating reconfiguration] having a lowest overall cost,
	upon receipt of broadcast information from a transmitting node device of the rendering network,
	transmitting the broadcast information to next node device(s) in the rendering network according to the communication link(s) identified in the spanning tree.
	In an analogous art, De Graaff discloses 
	over an update interval, accumulating network changes (para 0177-accumulate changes over an interval),
		One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine the aggregation of changes of De Graaff with the Goodfellow/Gossain system to produce the predictable result of accumulating network changes. One of ordinary skill in the art would be motivated to combine De Graaff with Goodfellow/Gossain to reduce tree computations. 
	Although Goodfellow/Gossain/De Graaff discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	upon receipt of broadcast information from a transmitting node device of the rendering network, transmitting the broadcast information to next node device(s) in the rendering network according to the communication link(s) identified in the spanning tree.
	In an analogous art, Jarvis discloses 
	upon receipt of broadcast information from a transmitting node device of the rendering network, transmitting the broadcast information to next node device(s) in the rendering network according to the communication link(s) identified in the spanning tree (para 0143-discloses transmitting content through a spanning tree path. Also see para 0157- the primary player receives content and transmits the content to satellite players.).
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the media delivery of Jarvis with the system of Goodfellow/Gossain/De Graaff to produce the predictable result of utilizing the spanning tree topology to forward media throughout the network. A person of ordinary skill in the art would be motivated to combine Jarvis with Goodfellow/Gossain/De Graaff to propagate content efficiently through the network.
Claim 37,
	 wherein the broadcast information is multi-media data (Jarivs para 0058- the content is a multimedia source, also see para 0083-0084).
Same motivation as 36.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Goodfellow et al. U.S. Patent Application Publication 2005/0073963 in view of Gossain et al U.S. Patent Application Publication 2014/0003295 in view of De Graaff U.S. Patent Application Publication 2019/0116117 in view of Jarvis et al. U.S. Patent Application Publication 2014/0093085 in view of Frank et al. U.S. Patent Application Publication 2008/0168182.
Claim 38,
	Although Goodfellow/Gossain/De Graaff/Jarvis discloses substantial limitations of the claimed invention, it fails to explicitly disclose
	wherein the update interval is aligned between multiple devices in the rendering network.
	In an analogous art, Frank discloses 
	wherein the update interval is aligned between multiple devices in the rendering network (Frank 0019-update intervals are synchronized)
	A person of ordinary skill in the art before the effective filing date of the invention would find it obvious to combine the synchronization of Frank with the system of Goodfellow/Gossain/De Graaff/Jarvis to produce the predictable result of synchronizing the update interval of peer devices in the rendering network. A person of ordinary skill in the art would be motivated to combine Frank with Goodfellow/Gossain/De Graaff/Jarvis to prevent propagating concurrent conflicting updates.

Conclusion
Relevant prior Art:
Huang et al. U.S. Patent Application Publication 2010/0284330- discloses modifying a routing table interval based on detected changes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M COUSINS whose telephone number is (571)270-7746. The examiner can normally be reached 9:00am -5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tonia Dollinger can be reached on (571) 272-4170. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JMC/Examiner, Art Unit 2459                                                                                                                                                                                                        



/Backhean Tiv/Primary Examiner, Art Unit 2459